TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00003-CV



                                      In re Charlie Flentroy


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                             M E M O R AN D U M O P I N I O N


               Relator Charlie Flentroy petitions for a writ of mandamus compelling the

district court to rule on his application for post-conviction writ of habeas corpus.

               Only the Court of Criminal Appeals has jurisdiction over post-conviction

habeas corpus proceedings. Tex. Code Crim. Proc. Ann. art. 11.07 (West Supp. 2011). Because

Flentroy’s petition for mandamus relief is based on the district court’s alleged failure to rule on

his post-conviction application for writ of habeas corpus, we lack jurisdiction over his complaint.

See McCree v. Hampton, 824 S.W.2d 578, 579 (Tex. Crim. App. 1992); see also In re Washington,

No. 14-09-00158-CR, 2009 Tex. App. LEXIS 3788, at *2 (Tex. App.—Houston [14th Dist.] 2009,

orig. proceeding); cf. Tex. Gov’t Code Ann. 22.221(b) (West 2004) (authorizing courts of appeals

to issue writs of mandamus to enforce court’s jurisdiction).

               The petition for writ of mandamus is dismissed for want of jurisdiction. See Tex. R.

App. P. 52.8(a).
                                           __________________________________________

                                           Jeff Rose, Justice

Before Chief Justice Jones, Justices Pemberton and Rose

Filed: January 13, 2012




                                              2